United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2597
                                   ___________

Corey M. Turner,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Arkansas.
David Turner, Sheriff, Clark County    *
Jail; Ray Wingfield, Chief, Clark      *       [UNPUBLISHED]
County Jail; Rick Loy, Administrator, *
Clark County Jail,                     *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: March 7, 2012
                                Filed: May 4, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Corey Turner filed a 42 U.S.C. § 1983 action in 2009, and filed a second such
action in 2010 raising new (but similar) claims against the same defendants. An April
2011 order directed that the filings for both cases were to be docketed solely in the
2009 case, with both case numbers on all documents. In June 2011, the district court1


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
dismissed the 2009 action without prejudice under Federal Rule of Civil Procedure
41(b) for failure to prosecute and failure to obey court orders. Mr. Turner appeals.

       We conclude that the 2009 and 2010 cases were not truly consolidated, and that
the 2010 action (though shown on its docket sheet as “terminated”) is still pending
before the district court. See Tri-State Hotels, Inc. v. FDIC, 79 F.3d 707, 711-12 (8th
Cir. 1996). We further conclude that the court did not abuse its discretion in
dismissing the 2009 action without prejudice after warning Mr. Turner that failure to
comply with court orders would result in dismissal. See Smith v. Gold Dust Casino,
526 F.3d 402, 404-05 (8th Cir. 2008); Schooley v. Kennedy, 712 F.2d 372, 374 (8th
Cir. 1983) (per curiam). Accordingly, we affirm the judgment in the 2009 case and
direct the district court to undertake such further proceedings in the 2010 case as may
be required.
                          ______________________________




Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
                                         -2-